
	
		I
		110th CONGRESS
		1st Session
		S. 2313
		IN THE SENATE OF THE UNITED STATES
		
			November 6, 2007
			Mr. Brown (for himself
			 and Mr. Hatch) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Public Health Service Act to enhance efforts
		  to address antimicrobial resistance.
	
	
		1.Short titleThis Act may be cited as the
			 Strategies to Address Antimicrobial
			 Resistance Act.
		2.FindingsThe Congress finds as follows:
			(1)The advent of the
			 antibiotic era has saved millions of lives and allowed for incredible medical
			 progress; however, the increased use and overuse of antimicrobial drugs have
			 correlated with increased rates of antimicrobial resistance.
			(2)Through mutation
			 as well as other mechanisms, bacteria and other infectious disease-causing
			 organisms—viruses, fungi, and parasites—develop resistance to antimicrobial
			 drugs over time. The more antimicrobial drugs are used, whether appropriately
			 or inappropriately, the more this contributes to the development of
			 antimicrobial resistance.
			(3)Scientific
			 evidence suggests that the source of antimicrobial resistance in humans is not
			 just limited to use of antimicrobial drugs in humans, but may in fact also be
			 from food-producing animals which are exposed to antimicrobial drugs.
			(4)A study estimates
			 that in 2005 more than 94,000 invasive methicillin-resistant Staphylococcus
			 aureus (MRSA) infections occurred in the United States and more than 18,500 of
			 these infections resulted in death.
			(5)Each year, nearly
			 2,000,000 people contract bacterial infections in hospitals and approximately
			 90,000 of these people die from these infections.
			(6)The costs of
			 antimicrobial-resistant bacterial diseases are hard to quantify, but a 1995
			 report by the Office of Technology Assessment of and agency of Congress, which
			 looked at 6 different antimicrobial-resistant strains of bacteria, calculated
			 that the minimum nationwide hospital costs of just these strains of bacteria
			 accounted for $1,300,000,000 annually in 1992 dollars ($1,870,000,000 in 2006
			 dollars).
			(7)The cost to
			 society of antimicrobial-resistant infections will only rise as antimicrobial
			 resistance continues to spread.
			3.Antimicrobial
			 Resistance Task Force
			(a)In
			 generalSection 319E of the
			 Public Health Service Act (42 U.S.C. 247d–5) is
			 amended—
				(1)in subsection
			 (a)—
					(A)in the subsection heading, by striking
			 Task
			 force and inserting the following:
			 Office of Antimicrobial
			 Resistance, Task force, and Advisory Board;
					(B)in paragraph
			 (1)—
						(i)by
			 striking as of the date of the enactment of this section and
			 inserting September 30, 2006; and
						(ii)by
			 adding at the end the following: The Secretary shall, not later than 1
			 year after the date of enactment of the Strategies to Address Antimicrobial Resistance
			 Act, establish an Office of Antimicrobial Resistance in the
			 Office of the Secretary and appoint a director to that Office. The Secretary
			 shall, not later than 1 year after the date of enactment of such Act, establish
			 the Public Health Antimicrobial Advisory Board as an advisory board to the
			 Director of the Office of Antimicrobial Resistance. The Director of the Office
			 of Antimicrobial Resistance shall serve as the Director of the task force and
			 supervise the activities of the Office, task force, and advisory
			 board.;
						(C)by amending paragraph (2) to read as
			 follows:
						
							(2)Members
								(A)Members of the
				Antimicrobial Resistance Task ForceThe task force described in paragraph (1)
				shall be composed of representatives of such Federal agencies as the Secretary
				determines necessary, including representation of the following:
									(i)The Office of Antimicrobial
				Resistance.
									(ii)The Assistant
				Secretary of Preparedness and Response.
									(iii)The Centers for
				Disease Control and Prevention.
									(iv)The Food and Drug
				Administration.
									(v)The National
				Institutes of Health.
									(vi)The Agency for
				Healthcare Research and Quality.
									(vii)The Centers for
				Medicare & Medicaid Services.
									(viii)The Health
				Resources and Services Administration.
									(ix)The Department of
				Agriculture.
									(x)The Department of
				Education.
									(xi)The Department of
				Defense.
									(xii)The Department of
				Veterans Affairs.
									(xiii)The
				Environmental Protection Agency.
									(xiv)The Department
				of Homeland Security.
									(B)Members of the
				public health antimicrobial advisory board
									(i)In
				generalThe Public Health Antimicrobial Advisory Board shall be
				composed of 13 voting members, appointed by the Secretary. Such members shall
				include experts from the medical professions (including hospital and
				community-based physicians), public health, veterinary, research, and
				international health communities.
									(ii)TermsEach
				member appointed under clause (i) shall be appointed for a term of 3 years,
				except that of the 13 members first appointed—
										(I)4 shall be
				appointed for a term of 12 months; and
										(II)4 shall be
				appointed for a term of 2 years.
										(iii)ChairThe
				Secretary shall appoint a Chair of the Public Health Antimicrobial Advisory
				Board from among its members to lead and supervise the activities of the
				advisory
				board.
									;
					(D)in paragraph
			 (3)(B), by striking in consultation with the task force described in
			 paragraph (1) and and inserting acting through the Director of
			 the Office of Antimicrobial Resistance and the Director of the Centers for
			 Disease Control and Prevention, and in consultation with; and
					(E)by amending
			 paragraph (4) to read as follows:
						
							(4)Meetings and
				duties
								(A)Office of
				antimicrobial resistance dutiesThe Director of the Office of Antimicrobial
				Resistance, working in conjunction with the Federal agencies that are
				represented on the task force described in paragraph (1), shall issue an update
				to the Public Health Action Plan to Combat Antimicrobial Resistance within 18
				months of the establishment of the Office and biennial updates thereafter. The
				updates shall include enhanced plans for addressing antimicrobial resistance in
				the United States and internationally. The Director of the Office shall post on
				a website these updates as well as summaries of all non-proprietary data the
				Task Force makes available. The Director of the Office of Antimicrobial
				Resistance shall, as appropriate—
									(i)establish
				benchmarks for achieving the goals set forth in the action plan;
									(ii)assess the
				ongoing, observed patterns of emergence of antimicrobial resistance, and their
				impact on clinical outcomes in terms of how patients feel, function, or
				survive;
									(iii)assess how
				antimicrobial products are being used in humans, animals, and plants, and the
				impact of such use in furthering the development of resistance and the
				implications thereof for patient safety and public health;
									(iv)establish a
				priority list of human infectious diseases with the greatest need for
				development of new point-of-care and other diagnostics, antimicrobial drugs,
				and vaccines, and in particular serious and life-threatening bacterial
				diseases, for which there are few or no diagnostic or treatment options;
									(v)recommend basic,
				clinical, epidemiological, prevention, and translational research where
				additional federally supported studies may be beneficial;
									(vi)recommend how to
				support antimicrobial development through the Food and Drug Administration’s
				Critical Path Initiative;
									(vii)recommend how
				best to strengthen and link antimicrobial resistance-related surveillance and
				prevention and control activities; and
									(viii)collaborate
				with the Assistant Secretary for Preparedness and Response to ensure that
				strategies to address antimicrobial-resistance are coordinated with initiatives
				aimed at Severe Acute Respiratory Syndrome, bioterrorism, and other emerging
				health threats.
									(B)Antimicrobial
				resistance task force meetings and duties
									(i)MeetingsThe
				Antimicrobial Resistance Task Force shall convene periodically as the Director
				of the Antimicrobial Resistance Task Force determines to be appropriate, but
				not fewer than twice a year, to consider issues relating to antimicrobial
				resistance.
									(ii)Public health
				action planAt least twice a year, the task force shall have a
				meeting to review, discuss, and further develop the Public Health Action Plan
				to Combat Antimicrobial Resistance issued by the interagency task force on
				antimicrobial resistance in 2001. Among other issues, the task force may
				discuss and review, based on current need or concern—
										(I)antimicrobial
				clinical susceptibility concentrations proposed, established, or updated by the
				Food and Drug Administration;
										(II)data obtained by
				government agencies and, as possible, by private sources on emerging
				antimicrobial resistance related to clinical outcomes in terms of how patients
				function, feel, or survive as well as data related to how antimicrobial drugs
				may have been used inappropriately;
										(III)surveillance
				data and prevention and control activities regarding emerging antimicrobial
				resistance from reliable sources including the Centers for Disease Control and
				Prevention, the Food and Drug Administration, the Department of Defense, the
				Department of Veterans Affairs, the Department of Agriculture, the
				Environmental Protection Agency, and as feasible from private sources and
				international bodies;
										(IV)data on the
				amount of antimicrobial products used in humans, animals, and plants from
				reliable sources including data from the Centers for Disease Control and
				Prevention, the Food and Drug Administration, the Environmental Protection
				Agency, the Department of Veterans Affairs, the Centers for Medicare &
				Medicaid Services, the Department of Homeland Security, and the Department of
				Agriculture, and as feasible from private sources and international
				bodies;
										(V)reports of
				federally supported antimicrobial resistance research and antimicrobial drug
				development research activities (including clinical, epidemiological,
				prevention, and translational research) obtained from Federal agencies, as well
				as reports of research sponsored by other countries, industry, and
				non-governmental organizations;
										(VI)reports on
				efforts by the Food and Drug Administration to develop policies and guidances
				which encourage antimicrobial drug development and appropriate use while
				maintaining high standards for safety and effectiveness;
										(VII)health plan
				employer data and information set (HEDIS) measures pertaining to appropriate
				use of antimicrobial drugs; and
										(VIII)other data and
				issues the task force identifies as relevant to the issue of antimicrobial
				resistance.
										(iii)Pending
				applicationsThe Food and Drug Administration may consult with
				the Director of the Office of Antimicrobial Resistance concerning the pending
				application of any antimicrobial drug application submitted to the Secretary
				under section 505 or 512 of the Federal Food, Drug, and Cosmetic Act or the
				Public Health Service Act.
									(C)Public health
				antimicrobial advisory board meetings and duties
									(i)MeetingsThe
				Public Health Antimicrobial Advisory Board shall meet as the Chair of the
				Public Health Antimicrobial Advisory Board determines to be appropriate, but
				not fewer than 2 times each year.
									(ii)RecommendationsThe
				Public Health Antimicrobial Advisory Board shall make recommendations to the
				Secretary, and the Office of Antimicrobial Resistance, regarding—
										(I)ways to encourage
				the availability of an adequate supply of safe and effective antimicrobial
				products;
										(II)research
				priorities and other measures (such as antimicrobial drug resistance management
				plans) to enhance the safety and efficacy of antimicrobial products;
										(III)how best to
				implement and update the goals of the Public Health Action Plan to Combat
				Antimicrobial Resistance;
										(IV)incentives
				necessary to establish uniform mechanisms and data sets for State reporting of
				resistance data;
										(V)the adequacy of
				existing surveillance systems to collect antimicrobial resistance data and how
				best to improve the collection, reporting, and analysis of such data;
										(VI)the development
				of a national plan for the collection and analysis of isolates of resistant
				pathogens, including establishing priorities as to which isolates should be
				collected;
										(VII)the
				implementation and evaluation of interventions to promote appropriate
				antimicrobial drug use in both inpatient and outpatient settings; and
										(VIII)areas for
				government, nongovernment, and international cooperation to strengthen
				implementation of the Public Health Action Plan to Combat Antimicrobial
				Resistance.
										(D)Availability of
				informationThe Office of Antimicrobial Resistance shall ensure
				that all information shall be made available to the public on the website
				described in subparagraph (A) consistent with section 7 of the
				Strategies to Address Antimicrobial
				Resistance
				Act.
								;
					(2)by amending
			 subsection (b) to read as follows:
					
						(b)Antimicrobial
				resistance research and product developmentThe Secretary, acting
				through the Director of the Office of Antimicrobial Resistance, the Director of
				the Centers for Disease Control and Prevention, and the Director of the
				National Institutes of Health, and in consultation with other Federal agencies,
				shall develop an antimicrobial resistance strategic research plan that
				strengthens existing epidemiological, interventional, clinical, behavioral,
				translational, and basic research efforts to advance the understanding
				of—
							(1)the development,
				implementation, and efficacy of interventions to prevent and control the
				emergence and transmission of antimicrobial resistance;
							(2)how best to
				optimize antimicrobial effectiveness while limiting the emergence of
				resistance, including addressing issues related to duration of therapy,
				effectiveness of therapy in self-resolving diseases, and determining
				populations most likely to benefit from antimicrobial drugs;
							(3)the extent to which
				the use of antimicrobial products in humans, animals, plants, and other uses
				accelerates development and transmission of antimicrobial resistance;
							(4)the natural
				histories of infectious diseases (including defining the disease, diagnosis,
				severity, and the time course of illness);
							(5)the development of
				new therapeutics, including antimicrobial drugs, biologics, and devices against
				resistant pathogens, and in particular diseases for which few or no
				therapeutics are in development;
							(6)the development
				and testing of medical diagnostics to identify patients with infectious disease
				and identify the exact cause of infectious diseases syndromes, particularly
				with respect to the detection of pathogens resistant to antimicrobial
				drugs;
							(7)the epidemiology,
				pathogenesis, mechanisms, and genetics of antimicrobial resistance; and
							(8)the sequencing of
				the genomes, or other DNA analysis, or other comparative analysis of priority
				pathogens (as determined by the advisory board), in collaboration with the
				Department of Defense and the Joint Genome Institute of the Department of
				Energy.
							;
				and
				(3)in subsection
			 (c)—
					(A)by inserting
			 acting through the Director of the Office of Antimicrobial
			 Resistance, after The Secretary,; and
					(B)by striking
			 members of the task force described in subsection (a),;
					(4)in subsection
			 (d)(1), by inserting , through the Office of Antimicrobial
			 Resistance, after The Secretary; and
				(5)in subsection
			 (e)—
					(A)in paragraph (1),
			 by inserting , acting through the Director of the Office of
			 Antimicrobial Resistance, after The Secretary;
					(B)in paragraph (3),
			 by inserting , acting through the Office of Antimicrobial
			 Resistance, after The Secretary; and
					(C)by adding at the
			 end the following:
						
							(4)Preference in
				making awardsIn making awards under paragraph (1), the Secretary
				shall give preference to eligible entities that will use grant funds to
				establish demonstration projects to assess the scope of the antimicrobial
				resistance problem and the level of appropriate and inappropriate use of
				antimicrobial drugs especially related to acute bacterial otitis media and
				upper respiratory infections, and in particular acute exacerbation of chronic
				bronchitis, including the validation of models that may lead to the development
				of quality measures for health care providers prescribing antimicrobial
				drugs.
							.
					(b)Ensure access
			 to antimicrobial data and researchThe Director of the Office of
			 Antimicrobial Resistance shall work with the agencies represented on the
			 Antimicrobial Resistance Task Force to identify relevant data and formats, and
			 mechanisms for communicating such data to the Office of Antimicrobial
			 Resistance and the Antimicrobial Resistance Task Force, including relevant data
			 obtained by the agencies through contracts with other organizations,
			 including—
				(1)use and clinical
			 outcomes data on patients receiving antimicrobial drugs for the treatment,
			 prevention, or diagnosis of infection or infectious diseases;
				(2)surveillance data
			 regarding emerging antimicrobial drug resistance;
				(3)susceptibility
			 data related to antimicrobial drug use;
				(4)data related to
			 the amount of antimicrobial products used in humans, animals, and
			 plants;
				(5)data from
			 federally funded research intended to support antimicrobial drug
			 development;
				(6)data demonstrating
			 the impact of research, surveillance, and prevention and control initiatives in
			 understanding and controlling antimicrobial resistance; and
				(7)data regarding
			 implementation and evaluation of interventions to improve antimicrobial drug
			 prescribing practices.
				4.Collection of
			 antimicrobial drug data
			(a)Submission of
			 human and animal drug distribution dataChapter V of the Federal
			 Food, Drug, and Cosmetic Act (21 U.S.C. 351 et seq.) is amended by inserting
			 after section 512 the following:
				
					512A.Submission of
				human and animal drug distribution data
						(a)In
				generalNotwithstanding any
				other provision of law, the Secretary shall require that human drug
				distribution data required to be submitted for each calendar year under section
				314.81(b)(ii) of title 21, Code of Federal Regulations (or any successor
				regulation) and the animal drug distribution data required to be submitted for
				each such calendar year under section 514.80(b)(4)(i) of title 21, Code of
				Federal Regulations (or any successor regulation) be—
							(1)submitted not later than 60 days after the
				beginning of the subsequent calendar year; and
							(2)made available to the Office of
				Antimicrobial Resistance, the Antimicrobial Resistance Task Force, and the
				Public Health Antimicrobial Advisory Board.
							(b)ConfidentialityThe Office of Antimicrobial Resistance, the
				Antimicrobial Resistance Task Force, and the Public Health Antimicrobial
				Advisory Board shall sign a confidentiality agreement to protect proprietary
				information made available under subsection
				(a)(2).
						.
			(b)Comparable
			 data
				(1)In
			 generalThe Secretary, acting through the Director of the Office
			 of Antimicrobial Resistance, shall explore opportunities to secure from private
			 vendors reliable and comparable animal and human antimicrobial drug consumption
			 data (volume antimicrobial distribution data and antimicrobial use, including
			 prescription data) by State or metropolitan area, as necessary, to supplement
			 the antimicrobial drug consumption data to be collected under this section for
			 the purpose of demonstrating how the consumption of antimicrobial drugs for
			 human and animal uses may affect the development of resistance over time and
			 within geographic locations and to institute preventive interventions.
				(2)NegotiationsThe
			 Director of the Office of Antimicrobial Resistance may enter into negotiations
			 with private vendors to determine acceptable formats for making summaries of
			 antimicrobial drug consumption data that is collected under this section
			 publicly available for research purposes while maintaining the confidentiality
			 of any proprietary commercial data.
				(3)Other means to
			 secure dataIf the Director of the Office of Antimicrobial
			 Resistance is not able to secure sufficient supplemental antimicrobial drug
			 consumption data for human and animal uses through private vendors as provided
			 for in this section, the Secretary shall consider other means to secure such
			 consumption data, including through the conduct of surveys about how
			 antimicrobial drugs are used in various settings and make such data available
			 to the public consistent with section 7.
				(c)Collection of
			 antimicrobial prescription data
				(1)Clinical
			 outcomes dataThe Director of the Office of Antimicrobial
			 Resistance shall work with the Under Secretary for Health of the Department of
			 Veterans Affairs and the Administrator of the Centers for Medicare &
			 Medicaid Services to collect relevant drug utilization data and clinical
			 outcomes data, as determined relevant by the Director of the Office of
			 Antimicrobial Resistance, on patients who receive services funded by such
			 agencies and who are receiving prescription antimicrobial agents for the
			 treatment, prevention, or diagnosis of infection or infectious diseases.
				(2)OrganizationAny
			 data collected under paragraph (1) shall be organized by—
					(A)indication
			 (including results of diagnostic studies when available);
					(B)dosage;
					(C)route of
			 administration;
					(D)duration;
					(E)age of the
			 patient; and
					(F)geographic
			 region.
					(d)Public
			 availability of summariesThe Director of the Office of
			 Antimicrobial Resistance shall make summaries of the data received under this
			 section publicly available by antimicrobial drug class and ensure that such
			 summaries are updated and published, in a manner consistent with section 7, at
			 least once annually on the website described in section 319E(a)(4)(A) of the
			 Public Health Service Act (42 U.S.C. 247d–5(a)(4)(A)) in order to support
			 epidemiologic and microbiologic research. In the case of an antimicrobial drug
			 class where only one antimicrobial drug has been approved, such summary data
			 shall not be made public.
			5.Antimicrobial
			 resistance clinical research and public health network
			(a)In
			 generalThe Secretary,
			 through the Director of the Centers for Disease Control and Prevention and the
			 Director of the National Institutes of Health, shall establish at least 10
			 Antimicrobial Resistance Clinical Research and Public Health Network sites to
			 strengthen the national capacity to—
				(1)describe and confirm regional outbreaks
			 through surveillance of locally available clinical specimens;
				(2)assess, integrate, and address local and
			 national antimicrobial resistance patterns;
				(3)facilitate research on prevention, control,
			 and treatment of resistant organisms; and
				(4)serve as a clinical trials network for
			 optimizing antimicrobial drug effectiveness.
				(b)Geographic
			 distributionThe sites
			 established under subsection (a) shall be geographically distributed across the
			 United States, based in academic centers, health departments, and existing
			 surveillance sites.
			(c)ResponsibilitiesThe sites established under subsection (a)
			 shall—
				(1)monitor the emergence and changes in the
			 patterns of antimicrobial resistant pathogens in individuals;
				(2)study the molecular epidemiology of such
			 pathogens;
				(3)evaluate the efficacy of new and existing
			 interventions to prevent or limit the emergence of antimicrobial resistance
			 throughout the geographic region of the site;
				(4)provide to the Centers for Disease Control
			 and Prevention isolates of resistant pathogens, and in particular, pathogens
			 that show new or atypical patterns of resistance adversely affecting public
			 health;
				(5)conduct clinical research to develop
			 natural histories of infectious disease and to study duration of antimicrobial
			 use related to resistance development, among other things;
				(6)assess the feasibility, cost-effectiveness,
			 and appropriateness of surveillance and screening programs in differing health
			 care and institutional settings, such as schools; and
				(7)evaluate current treatment protocols and
			 make appropriate recommendations on best practices for treating drug resistant
			 infections.
				(d)CoordinationThe sites established under subsection (a)
			 may share data and cooperate with the Centers for Disease Control and
			 Prevention and the National Institutes of Health.
			(e)Data
			 accessThe Director of the
			 Centers for Disease Control and Prevention and the Director of the National
			 Institutes of Health shall ensure that summary reports of data obtained by the
			 Antimicrobial Resistance Clinical Research and Public Health Network sites are
			 made accessible to the Antimicrobial Task Force for review on an ongoing
			 basis.
			6.Authorization of
			 appropriationsSection 319E(g)
			 of the Public Health Service Act (42 U.S.C. 247d–5(g)) is amended
			 to read as follows:
			
				(g)Authorization of
				appropriations
					(1)AuthorizationThere
				are authorized to be appropriated to carry out this section (other than
				subsection (b)) $45,000,000 for fiscal year 2008, $65,000,000 for fiscal year
				2009, $120,000,000 for fiscal year 2010, and such sums as may be necessary for
				each subsequent fiscal year.
					(2)AllocationOf
				the amount appropriated to carry out this section for a fiscal year, not less
				than one-third of such amount shall be made available for activities of the
				Centers for Disease Control and Prevention under subsections (a)(3)(B) and (c),
				of which at least one-third of such amount shall be made available for the
				Centers for Disease Control and Prevention educational programs dedicated to
				the reduction of inappropriate antimicrobial
				use.
					.
		7.Protection of
			 confidential and national security informationExcept as otherwise required by law, this
			 Act (and the amendments made by this Act) shall not permit public disclosure of
			 trade secrets, confidential commercial information, or material inconsistent
			 with national security that is obtained by any person under this Act.
		
